          Case 1:18-cv-01620-VM Document 37 Filed 12/02/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


IN RE UBIQUITI NETWORKS, INC.
SECURITIES LITIGATION                                   Case No. 18-CV-01620 (VM)

THIS DOCUMENT RELATES TO: ALL                                 CLASS ACTION
CASES

 LEAD PLAINTIFF’S UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                     CLASS ACTION SETTLEMENT

       Pursuant to Fed. R. Civ. P. 23(e), Lead Plaintiff Xiya Qian (“Lead Plaintiff”),

individually and on behalf of all Settlement Class Members, hereby moves this Court for an

order: (i) granting preliminary approval of the proposed Settlement; (ii) certifying the proposed

Settlement Class; (iii) granting approval of the form and manner of giving notice of the proposed

Settlement to the Settlement Class Members; (iv) setting a date for a Settlement Hearing and

deadlines for the mailing of the Notice and publication of the Publication Notice, for Settlement

Class Member objections and Settlement Class Member opt-out notices, for the filing of Lead

Plaintiff’s motion for Final Approval of the Settlement, and for the filing of Lead Counsel’s

application for an award of attorneys’ fees and reimbursement of expenses and a compensatory

award to Lead Plaintiff.

       This motion is based upon the accompanying Memorandum of Law and Stipulation of

Settlement, with its Exhibits, and the Declaration of Jeremy A. Lieberman and the exhibits

thereto that are filed contemporaneously herewith, and other such matters and argument as the

Court may consider at the hearing on this motion.

       Significantly, Defendants do not oppose the relief sought by this motion.
         Case 1:18-cv-01620-VM Document 37 Filed 12/02/19 Page 2 of 3



Dated: December 2, 2019               Respectfully submitted,


                                      POMERANTZ LLP
                                      /s/ Jeremy A. Lieberman____
                                      Jeremy A. Lieberman
                                      Michael Grunfeld
                                      600 Third Avenue, 20th Floor
                                      New York, New York 10016
                                      Telephone: (212) 661-1100
                                      Facsimile: (917) 463-1044
                                      jalieberman@pomlaw.com
                                      mgrunfeld@pomlaw.com
                                      Lead Counsel for Lead Plaintiff Xiya Qian and
                                      Class

                                      BRONSTEIN, GEWIRTZ
                                      & GROSSMAN, LLC
                                      Peretz Bronstein
                                      60 East 42nd Street, Suite 4600
                                      New York, NY 10165
                                      (212) 697-6484
                                      peretz@bgandg.com

                                      Additional Counsel
          Case 1:18-cv-01620-VM Document 37 Filed 12/02/19 Page 3 of 3




                                CERTIFICATE OF SERVICE
       I hereby certify that on this, the 2nd day of December, 2019, a true and correct copy of
the foregoing was filed electronically and served by mail on anyone unable to accept electronic
filing. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                              /s/ Jeremy A. Lieberman
